DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/22/2022 has been entered.
Applicants' arguments, filed 06/22/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites “wherein the non-ionic surfactant having an HLB value of 10 or less is one or more selected from . . .”.  The claim goes on to list “polyoxyethylene sorbitan monolaurate”, which applicant believes has an HLB of 16.7 (see Applicants Remarks filed 06/22/2022 pp. 5-6).  Claim 2 fails to further limit claim 1 insofar as it claims compounds having an HLB value more than 10. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103—New by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rudy et al., (US 4,971,782) in view of Coppage (US 2,792,856).
Rudy et al. teaches oral care compositions for “treating oral bacteria in the mouth, e.g., toothpaste or gel and/or tooth powders, granules, flakes or tablets” (Abstract).
Concerning viscosity Rudy et al. teaches, “The hydrophilic, non-aqueous vehicles preferably provide a viscosity for the composition suitable for its use as a tooth paste or gel, e.g., between about 2,000 cps to about 200,000 cps” (p. 1, para. [0002]).  Since the claimed viscosity range of 5,000 cp to 40,000 cp lies inside the viscosity range of the prior art, a prima facie case of obviousness exists (MPEP 2144.05).
The reference teaches a specific embodiment of a dentifrice (toothpaste; gel) comprising 72.0% polyethylene glycol (>25% liquid polyol), 6% Cab-o-sil M-5 (fumed silica abrasive), 1% “Sorbitan Monooleate (SPAN 80)” (nonionic surfactant having an HLB of 10 or less) (col. 18, Example 12).  
Note: according to the instant specification SPAN 80 has an HLB value of 4.3 (see specification at p. 43, lines 14-15)
Since the embodiment comprises a nonionic surfactant having an HLB of 10 or less, it possesses the property of forming a hydrophobic array, as per claim 4 (see also instant specification at p. 19, lines 17-21).
Since the prior art composition contains substantially the same components in the same relative proportions as instantly claimed, it would be expected to inherently possess the same chemical and physical properties, such as exhibit a compression strength of 5g or less, as per claim 7; exhibit a discharge pressure of 3kg or less, as per claim 9.
Rudy et al does not teach a pump-type container for the compositions.

Coppage et al. teaches “a Pump-Type Toothpaste Dispenser”, which is “a manually controllable material dispenser which is primarily designed and adapted to handle pastes and creams and which has to do with a simple and practical mechanical dispenser and which is thought to be novel in that it embodies and conveniently utilizes a pump which dispenses a measured amount of toothpaste at each operation” (col. 1, lines 1-21).  
The container is a “dip pump”, as per claim 6, insofar as it is a “pump which dispenses” (see Instant Specification a p. 3 lines 13-15).

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to contain the composition of Rudy et al. in the pump-type container of Coppage et al. for the advantage  of dispensing measured amounts of toothpaste at each operation, as taught by Coppage et al.

Response to Arguments
Applicants argument is moot in view of the new grounds of rejection above.
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612